UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7568



CHRISTOPHER A. GRANSBY,

                                            Plaintiff - Appellant,

          versus


D.A. BRAXTON, Warden; J. ARMENTROUT; LARRY
HUFFMAN, Regional Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-03-107-7)


Submitted:   February 9, 2005          Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher A. Gransby, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher A. Gransby seeks to appeal the district

court’s order granting summary judgment in part to the Defendants

in his 42 U.S.C. § 1983 (2000) action.    The district court referred

Gransby’s remaining claim to a magistrate judge for a hearing.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).         The order

Gransby seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.       Accordingly, we dismiss the

appeal for lack of jurisdiction.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




                              - 2 -